IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

N.H., THE MOTHER OF J.A.,            NOT FINAL UNTIL TIME EXPIRES TO
J.A., and D.D., MINOR                FILE MOTION FOR REHEARING AND
CHILDREN,                            DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D14-2519

v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed November 5, 2014.

An appeal from the Circuit Court for Leon County.
Karen Gievers, Judge.

Crystal McBee Frusciante, Jupiter; Office of Criminal Conflict and Civil Regional
Counsel, Region One, Tallahassee, for Appellant.

Dwight O. Slater, Children's Legal Services, Department of Children and Families,
Tallahassee; Kelley Schaeffer, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.